ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Applicant’s amendments with respect to claim 1 is  sufficient to overcome the objection set forth in the previous Office Action. The examiner withdraws the objection.

Claim Rejections - 35 USC § 112 Second Paragraph
3.	Applicant’s amendments with respect to claims 9, 21 are sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

Allowable Subject Matter
4.	  Remaining Claims 1-3, 8-9 and 18-24  are allowed.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1,  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a lane keeping assist system for performing lane keeping using information about a lane and peripheral vehicle, comprising: a lane and preceding vehicle sensor configured to detect a forward lane and a preceding vehicle with respect to a host vehicle; a vehicle dynamics sensor and a lateral distance of the preceding vehicle is greater than a threshold, and generate a virtual lane by extending a conventional lane based on a finally-recognized lane and a finally-recognized curvature of the conventional lane.

Regarding Independent Claim 8,  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a lane keeping assist method comprising: if a lane keeping assist system configured to perform lane keeping using information about a lane and peripheral vehicle is turned on, detecting a forward lane of a host vehicle; controlling, if the lane is detected, a traveling route of the host vehicle such that the host vehicle follows a traveling route within the detected lane and generating, if the lane is not detected, a virtual lane   such that the host vehicle travels in a center part of the virtual lane; detecting a preceding vehicle located in a forward region of the host vehicle; and deactivating, if the preceding vehicle is not detected or if a lateral of the preceding vehicle is greater than a threshold, the lane keeping assist system and controlling, if the preceding vehicle is detected, a traveling direction of the host vehicle  such that the host vehicle follows the preceding vehicle according to movement of the preceding vehicle.
Regarding Independent Claim 18,  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a lane keeping assist system comprising: an image sensor configured to detect a forward lane and a preceding vehicle with respect to a host vehicle; and an electronic control unit (ECU) configured to control a traveling direction of the host vehicle by: performing lane keeping control, if a lane ahead of the host vehicle is recognized, based on the recognized lane, or if no lane ahead of the host vehicle is recognized, using preceding vehicle follower control based a recognized preceding vehicle that is within a lateral distance up to which the host vehicle follows the preceding vehicle based on the preceding vehicle follower control,  deactivating lane keeping control if no lane ahead of the host vehicle is recognized and no preceding vehicle is recognized ahead of the host vehicle, or the lateral distance of the recognized preceding vehicle is greater than a threshold, and generating a virtual lane by extending a conventional lane based on a finally-recognized lane and a finally-recognized curvature of the conventional lane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.